Having reviewed the briefs and heard oral arguments on plaintiffs appeal on 17 November 2008, the Court ex mero motu withdraws its previous order, dated 10 April 2008, denying plaintiff's petition for discretionary review, and allows plaintiff's petition for discretionary review.
Plaintiff shall have forty-five (45) days from the date of this order to file and serve her brief and defendants shall have forty-five (45) days from the service of plaintiff's brief to file and serve their briefs. After all briefs have been filed pursuant to this order, if necessary, the Court will recalendar the case for additional oral argument.
By order of the Court in Conference, this 11th day of December, 2008.